Exhibit 99.2 CrossAmerica Partners LP Reports Second Quarter 2017 Results - Reported Second Quarter 2017 Operating Income of $2.7 million and a Net Loss of $4.0 million, which includes a $6.5 million one-time charge related to CST merger related expenses - Generated Second Quarter 2017 Adjusted EBITDA of $27.8 million and Distributable Cash Flow of $21.2 million, respectively - Reported Second Quarter 2017 Gross Profit for the Wholesale Segment of $31.6 million or a 9% increase when compared to the Second Quarter 2016 - The Board of Directors of CrossAmerica’s General Partner declared a quarterly distribution of $0.6225 per limited partner unit attributable to the Second Quarter 2017
